Rudkin, C. J.
(dissenting) — I agree with the majority that the right to inherit property is derived from the municipal law, and that the authority conferring the right may attach to its exercise and enjoyment such conditions as it deems proper. But a state may not prescribe one rule of descent for its own citizens and another and different rule for citizens of other states. Section 2 of art. 4 of the constitution of the United States declares that:
“The citizens of each state shall be entitled to all privileges and immunities of citizens in the several states.”
*287Section 1 of art. 14, of the amendments to the constitution of the United States declares that:
“No state shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any state deprive any person of life, liberty, or property, without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws.”
Sections 1977 and 1978 of the Revised Statutes of the United States provide as follows:
“Sec. 1977. All persons within the jurisdiction of the United States shall have the same right in every state and territory to make and enforce contracts, to sue, be parties, give evidence, and to the full and equal benefit of all laws and proceedings for the security of persons and property as is enjoyed by white citizens, and shall be subject to like punishments, pains, penalties, taxes, licenses, and exactions of every kind, and to no other.
“Sec. 1978. All citizens of the United States shall have the same right, in every state and territory, as is enjoyed by white citizens thereof to inherit, purchase, lease, sell, hold, and convey real and personal property.”
It seems to me that Bal. Code, §6373 (P. C. §2697), denies to the appellants, who are citizens of California, privileges and immunities which are enjoyed by the citizens of this state. In other words, property acquired by inheritance by a citizen of the former state may be sold in an ex parte proceeding if not claimed within a year after distribution, while no such penalty is visited upon the citizen of this state who fails to claim his inheritance within the like period. The citizens of California have an equal right to inherit property in this state with our own citizens; they are entitled to the same remedies for the enforcement of their rights, and it seems to me that the remedy at least is denied them by the statute in question.
But if I am in error on the constitutional question, I still think the judgment should be affirmed. The state statute under consideration is in derogation of common right to be *288strictly construed, and when the decree of probate was set aside in the subsequent equitable action, and other and different property awarded to the appellants, I am of opinion that the authority of the statutory agent ceased, and that the sale thereafter made was null and void. The statute only authorizes the appointment of an agent where it is necessary that some person should be appointed to take charge of the estate for the benefit of the absent person, and the question of necessity must perforce depend upon the kind or character of the estate distributed. The appointment of the agent may have been necessary and proper for the estate originally distributed to the appellants, but wholly unnecessary for the estate awarded by the second decree. A court of equity has no power to appoint an agent for property, or to continue an agency created by some other court, and a court of probate has no power to appoint an agent to take charge of property decreed to a person, resident or nonresident, by another tribunal.
For the reasons thus briefly stated, I dissent.